﻿1.	 Both for my delegation as a whole and for me personally, Sir, it is a great honour to congratulate you most warmly and cordially on your well-deserved election to the presidency of the thirty-eighth session of the General Assembly, for you have a great knowledge of world affairs, and from my friendship with you, I know that you are also a sincere and mighty fighter in the cause of peace.
2.	The Secretary-General also deserves the appreciation of the people and the Government of El Salvador and of all the peoples and Governments of the world for the work he has done to promote international peace and harmony, which are seriously threatened at the present time.
3.	It is a pleasure for me cordially to welcome Saint Christopher and Nevis as a new Member of the United Nations. We wish it every success in its efforts to achieve prosperity and development.
4.	The present tragic situation in El Salvador and in Central America in general is complicated by various external factors which, in involved situations, have a decisive influence that damages the national dignity of our countries, widens the conflict and adds new protagonists and that, within an international ideological struggle foreign to the interests of our sovereign will, limits our ability to make our own decisions.
5.	No objective critical observer can be unaware that the crisis of El Salvador and Central America has been exacerbated by violence, destruction, terror, the threat of war in the region and an attempt from outside to apply political and ideological concepts which are diametrically opposed to the form of social organization adopted by our peoples.
6.	The presence of this ideological bipolarity can be seen in the deterioration and breaking down of the normal harmonious relations among the countries of the area, violating in practice and repeatedly the sacred principle of non-intervention in the internal affairs of the various brother countries.
7.	Totalitarian ideological aggressiveness is accompanied in the region by logistic and propaganda support for those armed groups which share that same philosophy. They are being strengthened by external allies, all dependent on a central headquarters which fosters and promotes a strategy of world-wide expansion.
8.	There is an attempt to implement this strategy of political and ideological expansion in Central America, thus dramatically hampering the achievement of our own national aspirations to build a truly humane, just, pluralist and participatory society, which is what my country is trying to do in working towards democratization.
9.	The values of Western democracy are deeply rooted in the Salvadorian people, and it is on this basis that we hope to build a new homeland, free of the oppression and social stigmas of the past, based on the quest for human development and freedom and on social consensus through participative machinery and institutions. It is to this that the Salvadorian people aspires. This is what was expressed—at some risk, but freely—on that historic 28 March 1982 when, in national elections to choose a Constituent Assembly, the people voted for peace, justice and ideological pluralism; in a word, it voted for democracy and a better and honorable destiny for our coming generations.
10.	El Salvador demands that the Governments outside the area respect the sovereignty and right to self-determination of the Central American peoples, since if they persist in the opposite course all attempts to find a just, lasting and peaceful solution to the problems in the region will be fruitless.
11.	We consider that our peoples will achieve true peace and freedom, not through the imposition of arms and ideology, but through greater cultural awareness, better standards of living and freedom of thought, so that on the basis of a diversity of opinions and trends we can achieve the social consensus and political stability needed for sustained development, thus making possible the
Progressive realization of our national aspirations and the unrestricted exercise of all individual and social human rights.
12.	El Salvador recognizes that, on the basis of the free exercise of democracy which must be adopted internally by every one of the Central American countries, it will be possible to achieve and strengthen peace and democracy in the region. Once we have passed this difficult stage in our shared history it will be possible to reactivate mechanisms for integration and co-operation and together build a better and more united destiny.
13.	On behalf of my people and my Government, I wish to reiterate on this occasion the fervent hope and firm conviction that peace will be achieved as soon as possible in order effectively to realize the aspirations of all the Central American peoples for the establishment of democracy, social justice, the full respect for human rights and international brotherhood. In this connection, I wish to make a sincere appeal for good will, comprehension and reasonable understanding, so that we may overcome our differences in an acceptable way and arrive at the much desired peace to which our peoples aspire and which is so necessary in these troubled days when the clouds of military confrontation darken our horizons.
14.	In the specific case of my country and Central America, the arduous and difficult task of achieving peace is a historic responsibility before God, before our peoples and before the international community.
15.	I am completely convinced that only through democratic machinery will it be possible to achieve harmonious coexistence in keeping with the ideals of our peoples.
16.	That is why in spite of the obstacles and dangers that await us, our efforts cannot falter; on the contrary, we are prepared to redouble our endeavors and to maintain all our good will until our mandate from the Salvadorian people to achieve peace has been fulfilled.
17.	In the context of the Salvadorian crisis a series of international and internal factors have worked together, compounded by the consequences of natural phenomena.
18.	The world economic crisis has had an impact on the Salvadorian economy, as reflected in a deterioration of our purchasing power, balance-of-payments problems, an increase in external indebtedness and other factors. When this is viewed in conjunction with the domestic economic crisis aggravated by recent natural phenomena, and the systematic destructive and irrational acts of senseless individuals who consider the destruction of national infrastructure and sources of employment to be a tactical matter, it becomes possible to appreciate the sacrifices being made by the Salvadorian people and its desire to struggle for peace and democratic formulas. But it will never yield before the specter of blackmail and destruction.
19.	Clearly, efforts to strengthen economic relations must go hand in hand with a reduction in international conflicts, to make possible a more just development and a more harmonious coexistence in international society, especially in those countries which are subject to the manipulation of foreign interests.
20.	We have been very pleased to see the increased presence of Latin American countries within the Movement of Non-Aligned Countries, which is a further reaffirmation of respect for the sovereignty and independence of each State,
21.	I said as much in the letter of 1 July to Mrs. Indira Gandhi, the Prime Minister of India, in her capacity as Chairman of the Movement of Non-Aligned Countries. I am confident that during the period that Movement is under her leadership there will be a return to the initial path that characterized the founding principles of equidistance and authentic non-alignment, making it possible for third world countries once again to have an appropriate forum to present their shared views and face the international crisis. We hope that this attitude will contribute constructively in channelling the initiatives of the Movement within the ideological framework that constituted the original reason for its establishment.
22.	El Salvador wishes to reaffirm its strong commitment to the sister Argentine Republic in its aspirations to achieve the exercise of its sovereignty over the Malvinas Islands, and we fervently appeal to the parties to the conflict to resolve their difficulties through negotiations within the framework of this universal Organization.
23.	In connection with the conflict in the Middle East, my country wishes to say that its duration and unforeseeable consequences are extremely disquieting aspects of the problem of maintaining international peace and security. Only a just and lasting solution will make it possible to overcome the crisis in that region, and to that end all members of the international community must recognize the formal existence of the State of Israel and its right to exist within its internationally recognized borders, free from all external threat or pressure, and, similarly, to accept and recognize the right of the Palestinian people to the establishment of its own national State. We consider both aspirations as legitimate and as urgently needed for reaching a satisfactory solution.
24.	With respect to the situation in Lebanon, my country reiterates its profound conviction that in order to achieve a peaceful solution it is essential, first of all, that the present truce be respected by all the parties concerned so that it may eventually lead to the withdrawal of all foreign forces and thus make it possible for Lebanon to exercise full sovereignty and its right to self-determination. The dismemberment of the national State can never be accepted.
25.	The search for peaceful and democratic solutions to conflicts is the correct way to achieve national and international reconciliation.
26.	Hence my country is upset at the development of events which, far from contributing to the settlement of differences among States, deepens them. The war between Iran and Iraq is a clear reflection of this. None the less, that war should not lead the international community to frustration and impotence.
27.	The Government of El Salvador is deeply concerned at the nature of the conflict in Afghanistan. Everyone is aware that the expansionist policy of the Soviet Union, in addition to being an aberration, is a latent threat to security and peaceful coexistence among States.
28.	This is why the people and Government of El Salvador hope that the Afghan people will be able to determine their own destiny, without any kind of interference, as soon as possible.
29.	In connection with the military intervention by Viet Nam in Kampuchea, my Government considers that the withdrawal of the Vietnamese troops is an urgent prerequisite for the achievement of peace in South-East Asia.
30.	It is regrettable that, in spite of the resolutions and appeals by the United Nations and other international bodies, the Government of South Africa shows no real sign of abandoning the policy of racial segregation. The practice and the spread of	is a constant element in the system of domination imposed by the South African Government and is a violation of social justice, fundamental human rights and international peace and security. Therefore, El Salvador reiterates anew its condemnation of apartheid and urges the United Nations and 
other international bodies to redouble their efforts to bring about the elimination of that practice. My country also condemns the illegal occupation of the territory of Namibia by the South African Government.
31.	The new conflicts in the international society reflect, regrettably, an increase in hostility and tension in international relations. This should prompt reflection on the state of general crisis that threatens the entire international community.
32.	The invasion of Chad, supported by the Government of the Libyan Arab Jamahiriya, is a clear reflection of the totalitarian desire for world domination. Central America, which is experiencing such destabilizing and anti-democratic foreign interference, understands the difficulties and contradictions which arise. Therefore El Salvador cannot fail to express its support for respect for the right of self-determination for the people of Chad and the principle of non-intervention in their internal affairs.
33.	I wish to refer, with great concern, to the bringing down of the South Korean civilian airliner by the Soviet Union, in which 269 persons lost their lives. In addition to violating the norms of international civil aviation, this was a completely unjustifiable violation of fundamental human rights and an act of unprecedented barbarity. The people and Government of El Salvador express their most forceful condemnation of this irrational act and join in mourning the innocent victims, with special sympathy for the people of South Korea. Furthermore, we find it most strange that many international organizations entrusted with the safeguarding and protection of human rights has not taken a stand in connection with this shocking matter. We therefore urge them to abandon the discriminatory practice of judging Governments on the basis of ideological considerations.
34.	Antagonisms in Central America are increasing as a result of the clear practice by some regimes of intervention in the external and internal affairs of other countries, as well as the stepping up of an irrational arms race and the promotion and toleration of the illegal arms traffic.
35.	My Government is aware of the danger and that is why, in keeping with its democratic domestic objectives, its foreign policy is based on doctrinal principles of a universal character and on support for the struggles of the countries of the third world to reclaim what is theirs, countries with which we share the common denominator of underdevelopment and the quest for a better future, through equitable development and just and active cooperation among all the nations of the Earth.
36.	In my country, the difficult path towards peace and democracy is based on the consensus of my fellow citizens and on their strong resolve to achieve those objectives and leave behind forever the long night of terror through which we have lived.
37.	We are aware that such aspirations must be based on the political will to live in a democracy, for which the unanimous decision and determination of a people and its leaders is necessary. This is precisely what inspires the people and Government of El Salvador in their endeavour to bequeath to future generations a homeland free of ignominy, vengeance and fear.
38.	If we wish to achieve peace in Central America and spare our compatriots suffering and bloodshed, we cannot continue to endure the scourge of intervention- ism nor should we tolerate the intermediaries or their destabilizing acts. We demand respect for the democratic processes of each of our countries, so that we may direct our efforts towards peace and social and economic development.
39.	The Central American problem can be seen as a regional problem, since it affects the region as a whole. It also has a multilateral dimension since it affects each one of the countries of the region. Therefore the crises must be tackled simultaneously and comprehensively because of the interrelation of the factors involved.
40.	Peace is the solution to the Central American crisis, and in order to achieve it we must work on four basic points: first, the promotion of integral and balanced development in the region directed towards restructuring and social change; secondly, the establishment, promotion and development of democratic, pluralist and participatory institutions; thirdly, the safeguarding of respect for human rights in their various manifestations; and fourthly, the re-establishment of security in Central America, rejecting aggression and foreign intervention.
41.	In this context my Government is clearly aware of the need for regional dialogue to promote agreement leading to peace, without foreign intervention or pressure. Dialogue presupposes the rejection of violence, good faith among the parties and understanding of differing views and positions. In other words, with dialogue there are neither victors nor vanquished; it can end only in understanding that makes possible peace for all. We have proposed in the General Assembly dialogue within a regional framework; we have also done so in the Organization of American States; and in March of this year we reiterated this proposal in the Security Council—always in the hope that the international community would understand our aspirations.
42.	We desire a peaceful and democratic solution in Central America, because that is in conformity with the principle of harmonious coexistence in international law.
43.	We want regional dialogue; because we have no wish to be either an active or a passive part of the East-West conflict, or the victims of a tragedy in which foreign actors, gratuitous critics and spectators show us the path we should follow. The problems of the region should be solved by Central Americans themselves. Only in this way can the solution have a firm basis, guaranteeing for the future a harmonious balance, political stability and social calm.
44.	We consider it necessary that a peaceful solution to the Central American crisis should include the following elements.
45.	The first is related to the implementation of the traditional principles of international law, such as respect for the self-determination of peoples, legal equality of States, non-intervention in internal affairs, peaceful settlement of disputes and co-operation for development.
46.	For peace to be brought to Central America, it is of particular importance that democracy be established in each country of the region through the implementation of a truly democratic process in the political, economic and social spheres.
47.	Furthermore, there is a need to promote the establishment of machinery for internal reconciliation, especially in those countries which are divided, in order to make it possible for all sectors to participate in the politico-democratic process of their respective countries.
48.	Democracy in the region is a sine qua now for peace. Failure by a single country to promote the democratic process and its values upsets the state of harmony and stability. Unless democracy is institutionalized, there will be no balance. Undemocratic processes inspired by Marxism are by their very nature and their concept of history inevitably expansionist. 

49.	In order to guarantee the security of Central American States, there is a need to curb the arms race and make an inventory of weaponry in order to seek a reduction.
50.	There should be a limitation of regular forces and the prohibition of irregular forces, as well as a limitation and reduction of military advisers and other foreigners participating in similar activities. Effective control of weapons traffic within and outside the region should be imposed on persons, organizations or groups that attempt through armed action to destabilize Governments.
51.	it is also important to promote machinery for economic co-operation and regional interchange in order to restructure the process of economic integration, making social change and development possible.
52.	All this require acceptance, proper development and control mechanisms, supervision and guarantees for strict and real compliance with the agreements that may be reached. Coercive measures must be provided to deal with those who violate those agreements or who fail to comply with them.
53.	The Contadora Group, as a regional and Latin American action, also enjoys international support. It is progressing in its efforts to ease tension and is contributing to the building of peace.
54.	We must bear in mind that in processes towards peace, confidence is gained through deeds and actions; it is thus increased and strengthened. Unfortunately it can also deteriorate and even be lost. It is not the opinion of third parties that matters, but rather the perception, the experience and orientation of the discussions of Governments of the countries directly concerned. Towards this end, we formally reiterate from this forum, and shall do so in others, our trust in multilateral dialogue in the region and in a comprehensive and simultaneous solution as the best way of obtaining peace and agreement, to which our peoples so dearly aspire.
55.	It is regrettable that in the context of the General Assembly a factor has been introduced by Nicaragua, that is, the request for the inclusion of an item on the situation in Central America, which will no doubt have harmful effects on the efforts of the Contadora Group, because it will weaken that forum by internationalizing the conflict and involving other protagonists who are unaware of the regional situation or who are motivated by alien considerations. The Nicaraguan request runs counter to the Contadora Group's objectives of peace and to peace in Central America.
56.	It has been clearly stated and recognized that the crisis in my country was caused by internal socio-economic and political conditions which encouraged injustice and social deprivation. In order to correct that situation, basic initial measures have been adopted that will strengthen the machinery for the new process of social, economic and political change so that it can become a reality, a change in which Salvadorians can find true political pluralism and which will raise our society to a democratic level with full social participation, contributing to the betterment of the individual and of society as  a whole.
57.	In order to achieve these objectives, structural reforms have been instituted and broadened. Their achievements are already widely known, at home and abroad. The major goals pursued through agrarian reform and nationalization of banking and foreign trade are the apex of our national determination to root out once and for all the internal factors that caused the social crisis.
58.	In order to achieve internal harmony and democracy, the Government of El Salvador, together with the commissions on peace and human rights, drafted the law of amnesty and civic rehabilitation, approved by unanimous decision of the members of the Constituent Assembly.
59.	We are convinced that the problem of El Salvador is complex, with both internal and external causes, but interventionism, based on a misunderstood political and ideological internationalism, in reality prevents us from advancing more speedily in our process of democratization.
60.	Domestically we are making efforts to achieve peace, and we consider that along these lines the elections to be held in the near future in our country, with the participation of <dl Salvadorians who cherish democracy, are a means and a beginning of a process to achieve definitive, lasting peace in order to establish a democratic system.
61.	In order to strengthen these endeavours, my Government has shown its readiness to promote the participation of all political forces without exception in the programme of peace that has been designed. Along these lines, the peace commission clearly appealed for dialogue to the political sector of the armed opposition, in order to determine the conditions and guarantees of its participation in future elections. Contacts have been made and initial meetings have been held between that peace commission and the armed opposition, so that the process of dialogue has already begun. Likewise, many appeals have been issued to those who have taken up arms, asking them to lay down their weapons and to participate with all goodwill in the building of our country and the strengthening of our democratic institutions, thus making it possible to establish a strong social, pluralist, participative system, promoting the full development of our society.
62.	On behalf of the Salvadorian people, my Government has proposed a true democratic alternative to our situation so that peace can be the natural outcome of a political process, based on social consensus which should be established in the coming elections and in the growing flexibility of our democratic system.
63.	In this context, peace should also be the product of the strengthening of social reforms, economic recovery and the enjoyment of human rights.
64.	That is why I wish to finish by making an appeal that together we all reflect, in this hour of blood and fire, on the urgent need for dialogue for peace. Too many have died already in my country and in other countries. They died because, as in a famous poem, they were asked to give their lives to obtain peace. They gave their lives without a protest, but peace was not achieved.
 








	
